Matter of HSBC Bank USA, N.A. (Knox) (2020 NY Slip Op 03367)





Matter of HSBC Bank USA, N.A. (Knox)


2020 NY Slip Op 03367


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND WINSLOW, JJ.


1294 CA 18-01758

[*1]IN THE MATTER OF THE APPLICATION OF HSBC BANK USA, N.A. TRUSTEE, PETITIONER-APPELLANT-RESPONDENT, FOR THE JUDICIAL SETTLEMENT OF THE INTERMEDIATE AND FINAL ACCOUNTS AS TRUSTEES OF TRUST BY GRACE M. KNOX, DATED DECEMBER 26, 1934, GRANTOR, FOR THE BENEFIT OF GRACIA M. CAMPBELL (FORMERLY KNOWN AS GRACIA C. FLICKINGER), FOR THE PERIOD FROM AUGUST 15, 1971 TO JUNE 15, 2012. (PROCEEDING NO. 1.) 
IN THE MATTER OF THE APPLICATION OF MELISSA C. ENGLAND AND BENJAMIN K. CAMPBELL, AS PERSONAL REPRESENTATIVES OF THE ESTATE OF HAZARD K. CAMPBELL, SR., AND HSBC BANK USA, N.A., CO-TRUSTEES, PETITIONERS-APPELLANTS-RESPONDENTS, FOR THE JUDICIAL SETTLEMENT OF THE INTERMEDIATE ACCOUNT AS TRUSTEES OF TRUST BY MARJORIE KNOX CAMPBELL, DATED DECEMBER 29, 1934, GRANTOR, FOR THE BENEFIT OF HAZARD K. CAMPBELL, SR., MARJORIE K. CAMPBELL AND GRACIA M. CAMPBELL, FOR THE PERIODS FROM DECEMBER 29, 1934 TO NOVEMBER 5, 1972 AND NOVEMBER 5, 1972 TO SEPTEMBER 24, 2011. (PROCEEDING NO. 2.) 
IN THE MATTER OF THE APPLICATION OF MELISSA C. ENGLAND AND BENJAMIN K. CAMPBELL, AS PERSONAL REPRESENTATIVES OF THE ESTATE OF HAZARD K. CAMPBELL, SR., AND HSBC BANK USA, N.A., CO-TRUSTEES, PETITIONERS-APPELLANTS-RESPONDENTS, FOR THE JUDICIAL SETTLEMENT OF THE FIRST
INTERMEDIATE ACCOUNT AS TRUSTEES OF TRUST BY MARJORIE K.C. KLOPP, DATED OCTOBER 11, 1961, GRANTOR, FOR THE BENEFIT OF THE ISSUE OF GRACIA M. CAMPBELL (FORMERLY KNOWN AS GRACIA C. FLICKINGER) FOR THE PERIOD FROM OCTOBER 11, 1961 TO MAY 9, 2012 (PROCEEDING NO. 3.) GRACIA E. CAMPBELL, CLARISSA L. VAIDA AND HEATHER B. BYRNE, RESPONDENTS-RESPONDENTS-APPELLANTS. (APPEAL NO. 1.) 






PHILLIPS LYTLE LLP, BUFFALO (AMANDA L. LOWE OF COUNSEL), FOR PETITIONERS-APPELLANTS-RESPONDENTS. 
[*2]LAWRENCE J. KONCELIK, JR., EAST HAMPTON, FOR RESPONDENTS-RESPONDENTS- APPELLANTS. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered July 12, 2018. The order, inter alia, allocated attorneys' fees and costs among the various trusts. 
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs (see Matter of Eric D.  [appeal No. 1], 162 AD2d 1051, 1051 [4th Dept 1990]).
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court